Per Curiam.
The court has reviewed the recommendation of the Appellate Division of the District Court and declines the recommendation of the division to overrule Brandt v. Brandt, 227 Neb. 325, 417 N.W.2d 339 (1988). Based otherwise on the recommendation of the Appellate Division, a review of the briefs, and a de novo review of the record, the court orders the judgment of the district court be amended at the second decretal paragraph to provide “$180.00 per month as the petitioner’s share of child care” (emphasis supplied), rather than “Respondent’s share,” and to award the petitioner the First Federal savings accounts Nos. 53933-61, 53934-61, and 53935-61.
As so modified, the judgment of the district court is affirmed. The petitioner is ordered to pay the sum of $500 to the respondent to apply to her attorney fees.
Affirmed as modified.